DISMISS and Opinion Filed September 12, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01586-CV

                     BRIDGET PARSON, Appellant
                                V.
    U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, AS SUCCESSOR IN
 INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION AS SUCCESSOR
 BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF BEAR STEARNS ASSET-BACKED SECURITIES I LLC,
          ASSET-BACKED CERTIFICATES, SERIES 2006-HE7, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-09716

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                  Opinion by Justice Whitehill
       Bridget Parson appeals from the trial court’s November 20, 2014 order granting U.S. Bank

National Association’s (Bank) Application for an Expedited Order Under Rule 736 on a Home

Equity Loan. See TEX. R. CIV. P. 736. On December 30, 2014, Bank filed a motion to dismiss

this appeal for want of jurisdiction. While that motion was pending, Parson filed a petition for

bankruptcy and this appeal was abated. After being notified that the bankruptcy court had lifted

the automatic stay, the Court reinstated this appeal on May 29, 2019 and instructed Parson to file,

by June 17, 2019, any response to Bank’s motion to dismiss.
       In the motion to dismiss, Bank asserts that rule 736 expressly disallows appeals from orders

allowing foreclosure under that rule. Rule of civil procedure 736(8)(c) provides that the granting

or denial of an application under rule 736 is not subject to appeal. See TEX. R. CIV. P. 736.8(c);

Grant-Brooks v. FV-1, Inc., 176 S.W.3d 933 (Tex. App.—Dallas 2005, pet. denied). Although

Parson filed a response to the motion to dismiss, she fails to demonstrate how this Court has

jurisdiction over this appeal.

       The order Parson seeks to appeal is not appealable. See id. Accordingly, we grant Bank’s

motion and dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

141586F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 BRIDGET PARSON, Appellant                        On Appeal from the 101st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-14-01586-CV       V.                      Trial Court Cause No. DC-14-09716.
                                                  Opinion delivered by Justice Whitehill.
 U.S. BANK NATIONAL ASSOCIATION,                  Chief Justice Burns and Justice Nowell
 AS TRUSTEE, AS SUCCESSOR IN                      participating.
 INTEREST TO BANK OF AMERICA,
 NATIONAL ASSOCIATION AS
 SUCCESSOR BY MERGER TO
 LASALLE BANK NATIONAL
 ASSOCIATION, AS TRUSTEE FOR
 CERTIFICATEHOLDERS OF BEAR
 STEARNS ASSET-BACKED
 SECURITIES I LLC, ASSET-BACKED
 CERTIFICATES, SERIES 2006-HE7,
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered September 12, 2019




                                            –3–